UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7359



ASHANN-RA,

                                            Plaintiff - Appellant,
          and


UNITED STATES OF AMERICA,

                                             Intervenor/Plaintiff,

          versus


GENE M. JOHNSON; LINDA SHEAR; TIM W. EVANS,
Counselor;   CORPORAL    VIERS,   Claim   #13;
COMMONWEALTH OF VIRGINIA, Claims #13 and #22;
RON ANGELONE, Claim #22; DAN ARMSTRONG; DUNCAN
MILLS, Claim #22; CHIEF OF OPERATIONS, Claim
#22; DANIEL BRAXTON, Claim #35; LARRY HUFFMAN,
Claim #35; GARY L. BASS; W. W. ROGERS,

                                           Defendants - Appellees,
          and


TONY F. MCANALLY; D. P. SMITH, Classification;
RICHARD A. YOUNG; LARRY W. HUFFMAN; MELANIE
PARR; REGIONAL OMBUDSMAN; PAGE TRUE; STAN
YOUNG; ADAM HARVEY; TERRY MONK, Counselor; M.
HENSLEY; STACY RIDER; FARMER, Mailroom Clerk;
RICHARDSON, Mailroom Clerk; CORPORAL RUSSELL;
SERGEANT HEAD; JERRY W. ARMENTROUT; D. VASS;
RICHARD   FLEMING,   Major;   LESLIE  FLEMING,
Captain; BILL FERGUSON; J. KISER, Captain;
KELLY JEAN CHRIS, Lieutenant; MICHAEL YOUNCE,
Lieutenant; STACY MULLINS, Lieutenant; L. W.
COX, Lieutenant; JIM ROBINSON, Lieutenant;
CHARLES RAMBO; JOHN HONAKER, Lieutenant; RICKY
ROSE,   Lieutenant;    RONALD    MACK  FOWLER,
Lieutenant; J. B. QUINN, Sergeant; GREGORY
DEEL, Sergeant; SERGEANT CHILDRESS; DELMER
TATE; JOHNNY KENDRICK; JEFFREY D. PHILLIPS;
NANCY ROSE; G. COUNTS, Corporal; J. ELY; T.
HALE; J. ARTRIP, Officer; T. YOUNCE; B.
MAGGARD; W. SCANLON; S. DEEL; D. DEEL; A.
KILBOURNE; CORPORAL RING; D. GREGORY BAKER;
CORPORAL FLUTZ; CORPORAL BAKER; CORPORAL
CREEAR;   CORPORAL   FOSTER;  CORPORAL    DEEL;
CORPORAL BROWN; R. A. EDWARDS, JR., M.D.,
Corporal; JOHN DOE; OFFICER IN CHARGE; J.
LARGE; CORPORAL HOPKINS; JOHN DOE, Two unknown
A-3 control room correctional officers; TIM W.
EVANS, Counselor; L. MILLS, Counselor; R.
DUFFY, Counselor; L. MULLINS, Counselor; J.
BOLLING; N. C. LEWIS; COUNSELOR SYKES;
COUNSELOR JESSEE; COUNSELOR GIBSON; SANDY
MULLINS; TERESA PEASE, Mailroom Clerk; LEIGH
MCCOY; PAMELA SAUL; D. MCKNIGHT; L. MILLINS,
Hearing Officer; ROSE, Laundry Manager; J.
FRALEY,    Former   Virginia   Department    of
Corrections Officer,

                                                        Defendants.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (CA-02-927-7)


Submitted:   December 31, 2003             Decided:   March 2, 2004


Before WIDENER, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ashann-Ra, Appellant Pro Se.    Joshua Z. Rabinovitz, Catherine
Yvonne Hancock, Michael Scott Raab, UNITED STATES DEPARTMENT OF
JUSTICE, for Intervenor. Pamela Anne Sargent, Assistant Attorney
General, for Appellees.




                                 - 2 -
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 3 -
PER CURIAM:

          Ashann-Ra appeals the district court’s order denying his

free exercise claim filed under 42 U.S.C. § 1983 (2000).   We have

reviewed the record and find no reversible error.   Accordingly, we

affirm substantially on the reasoning of the district court.   See

Ashann-Ra v. Johnson, No. CA-02-927-7 (W.D. Va. Aug. 22, 2003). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                           AFFIRMED




                              - 4 -